Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
a)  on line 6 of claim 7, it appears that “the” before “test container” should be replaced by “a” to avoid antecedent basis problem.
Response to Arguments
Applicant’s arguments in light of the claim amendments, see pages 5-6, filed 7/21/22, with respect to 112(f) interpretation, 112(a), and 112(b) rejection have been fully considered and are persuasive.  The 112(f) interpretation, 112(a), and 112(b) rejections of claims 1, 4-7, and 9 have been withdrawn. 
Applicant's arguments with regard to the 102(a)(1) rejection in light of the amendments to the claims filed 7/21/22 have been fully considered but they are not persuasive.
Applicant argues on page 6 that Aichinger et al does not that the test container is fed into a flow of containers in the container inspection system  and the test bottle will be rejected from the bottle flow.  Examiner respectfully disagrees.  Aichinger et al teach of a test container being fed into a flow of containers in the container inspection system  and the test bottle being rejected from the bottle flow (para 37).
Applicant further argues on pages 6-7, that Aichinger et al does not teach of a second detector and that a reading unit (25) only looks for the test marking and cannot be interpreted as a second detector. Examiner respectfully disagrees.  A detector can be broadly interpreted as a device which detects optical codes and Aichinger teaches that the reading device can be a camera (see para 17).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aichinger et al (DE 10 2012 204277 A1) (see translation provided by examiner in the non final rejection mailed on 3/22/22).
With regard to claim 1, Aichinger et al teach of a method for checking a container inspection system configured to inspect a plurality of containers (para 1; para 37) and having at least two detectors (23, 25; fig 4),
wherein the at least detectors (23, 25)  include at least a first detector (23) configured to check a first area of the containers to be inspected, and a second detector (25) configured to check a second area of the containers to be inspected, (first detector (23) checks at least one test feature (3-6) (para 45) in a first area and a second detector (25) detects data carrier (7,8) (para 51) on a second area),
wherein a test container (1; fig 1) is fed into a flow of containers (para 37) in the container inspection system (21; fig 4), and wherein the test container (1) has a test feature (3-6) (para 45) in the first area to be inspected and a marking (7-8) (para 51) in the second area to be inspected, wherein the second detector (25) is further configured to read out the marking of the test container to identify it as a test container (data carrier (7-8) identifies the test container; para 52).
 With regard to claim 2, Aichinger et al teach of a method, wherein the marking is an optically readable code (para 49). 
With regard to claim 3, Aichinger et al teach of wherein the code unambiguously identifies a test container (para 52).
With regard to claim 4, Aichinger et al teach of wherein the container inspection system further comprises one or more additional detectors configured to inspect different areas of the containers to be inspected, wherein the test container has a test feature in one of the first, second, or different container areas (inspection unit 23 (para 45) comprises a first detector and an additional detector for inspection of each of the test features 3-6 to inspect different areas of the container (para 67; 2nd para) (fig 1 also shows the different test features 3-6 being measured), wherein the other container areas of the test container are each provided with a marking (7,8) which is read out by the detector (25) associated with these test areas and with which the test container can be identified (data carrier (7-8) identifies the test container; para 52). 
With regard to claim 5 , Aichinger et al teach of wherein the container inspection system comprises  one or  more additional detectors configured to inspect different areas of the containers to be inspected (inspection unit 23 (para 45) comprises a first detector and an additional detector for inspection of each of the test features 3-6 to inspect different areas of the container (para 67; 2nd para) (fig 1 also shows the different test features 3-6 being measured), wherein the test container is provided with several test features in different container areas which do not have a test feature are provided  with a marking (7-8) (para 51) which is read out by the detector (25) associated with these test areas and with which the test container can be identified (data carrier (7-8) identifies the test container; para 52).
With regard to claim 6, Aichinger et al teach of wherein the detectors of the container inspection system comprise a bottom inspection, an outer sidewall inspection,  and a mouth inspection (para 45). 
With regard to claim 7, Aichinger et al teach of a test container for checking a container inspection system configured to inspect a plurality of containers (para 1), the system comprising at least ta first detector (23; fig 4)configured to check a first area of the containers and a second detector (25; fig 4) configured to check a second area of the containers to be inspected (first detector (23) checks at least one test feature (3-6) (para 45) in a first area and a second detector (25) detects data carrier (7,8) (para 51)on a second area),
wherein a test container (1; fig 1) is fed into a flow of containers in the container inspection system (para 37) ,and the test container (1) has a test feature (3-6) (para 45) in the first area to be inspected that can be detected by the first detector (23), and
wherein the test container (1) has a marking (7,8) (para 51) in the second area to be inspected, and the second detector (23)  is further configured to read out the marking  (7-8) in the second area  of the test container to identify it as a test container  (data carrier (7-8) identifies the test container; para 52).
With regard to claim 8, Aichinger et al teach of a test container, wherein the marking is an optically readable code (para 49).
With regard to claim 9, Aichinger et al teach of method for checking a container inspection system configured to inspect a plurality of containers (para 37) and having a first and second detector (23, 25; fig 4) which are configured to check, respectively,  a first area and a second area of the containers to be inspected (first detector (23) checks at least one test feature (3-6) (para 45) in a first area and a second detector(25) detects data carrier (7,8) (para 51)on a second area), the method comprising the steps:
feeding a test container into the inspection system (para 37;para 68, lines 1-2), the test container (1) having a test feature in the first area and a marking in the second area  (first detector (23) checks at least one test feature (3-6) (para 45) in a first area and a second detector (25) detects data carrier (7,8) (para 51) on a second area),
reading out, by one of the first detector and the second detector (25), the marking to identify the test container as a test container (data carrier (7-8) identifies the test container; para 52).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
October 3, 2022

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877